Bonorable W..P. Sexton                Opinion Number O-2174
County Attorney                       Re: Construction of the word "majority"
Orange County                              in Article 2007, Vernon's Annotated
Orange, Texas                              Civil Statutes

Dear Sir:

          This acknowledges receipt of your opinion request and we quote from
your letter as follows:

          "I am asked for a construction of some of the language
     in Article 2807 ofvernon's Texas Civil Statutes, to the
     tenor following:

           'If a majority of said voters should vote at either
          of said elections to assume and pay off said bonded
          indebtedness then said bonded indebtedness shall be-
     c:~.~'+
          come valid, etc. '

         "Briefly,the facts are that an election is to be held
    for the purpose of consolidating the Orangefield Independent
    School District and the Winfree Common School District. The
    latter has no indebtedness of any kind and has some money
    in its treasury. The former, the Orangefield Independent
    School District, has a bonded indebtedness. At the time of
    or after the consolidation of these two districts, if by
    vote they are consolidated, an election will be held on the
    question of assuming the outstanding bonds of said Orange-
    field Independent School District. In view of the foregoing,
    facts, does the language heretofore quoted mean a majority
    of the voters in said district as consolidated or does it
    mean a majority of the voters in either of said school dis-
    tricts. In other words, if there should be a majority of
    the voters in said Orangefield Independent School District
    voting for an assumption of said bonded indebtedness and
    said majority should not be a majority of the voters in the
    two school districts, would this meet the definition in the
    statute of the word 'majority' as heretofore quoted, or if
    there should be a majority of the voters in the Winfree Com-
    mon School District voting for an assumption of the indebted-
    ness, would this be a majority within the meaning of the
    above provision?"
Honorable W. P. Sexton, page #2


          Article 2807, Vernon's Annotated Civil Statutes, provides, in part,
as follows:

          "If at the time of such proposed consolidation there are
     outstanding bonds of any such districts, then at an election
     held for that purpose on some future day, there shall be, or at
     the election held for the purposes of consolidation, there may
     be, submitted to the qualified tax paying voters of such pro-
     posed consolidated district the question as to whether or not
     the said consolidated district shall assume and pay off said
     outstanding bonds and whether or not a tax shall be levied there-
     for. If said election on the question of assuming said outstand-
     ing bonds is held on the day upon which the election on the 'ques-
     tion of consolidation is held, there shall be separate notices,
     ballots, and ballot boxes and tally sheets for the two separate
     elections. If a majority of said voters should vote at either
     of'said elections to assume and pay off said bonded indebtedness
     then said bonded indebtedness shall become valid and subsisting
     obligations of said consolidated district, ***"

          In a bond assumption election the voters in all districts affected
by the consolidation vote as a unit, and in determining whether or not the
assumption election has carried, you do not consider whether or not the voters
of one district or another have voted for or against the assumption of the out-
standing indebtedness, but it is the total vote of the entire district as con-
solidated, or to'be ~consolidated,that determines whether or'not the election
has carried.

          It is the opinion of this department that the word %iajority", as
used in Article 2807, Vernon's Annotated Civil Statutes, means the majority
of all of the qualified voters voting at the assumption election, regardless
of whether they vote at two separate elections held on the day upon which the
election on the question of consolidation is held or whether they vote at one
election on some future date in said district as consolidated.

            Trusting that this answers your question, we are

AppRovm my 23, 1940                          Very truly yours,
GERALD c. ,MANN
ATIORNEYCENERALOFTEXAS                  AlTOP.NEYGERERALOFTEXAS
APPROVED OPINION COMMITIEE
BY RWF    CHAIRMAN                      By   s/ Claud 0. Boothman
THIS OPINION CONSIDERED AND                  Claud 0. Boothman
APPROVED IN LIMITED CONFERENCE                        Assistant

COB-s:hep                                                      _’